Citation Nr: 9909910	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1948 to 
August 1952.  His awards and decorations include the Korean 
Service Medal with two stars, the Presidential Unit Citation 
with one star, the United Nations Service Medal, and the Good 
Conduct Medal.

The instant appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for residuals of frostbite to the ears, 
face, hands, and feet.


REMAND

The service medical records show that the veteran was 
diagnosed with frostbite of the hands and feet following 
action against the enemy near the Chosin Reservoir in Korea.  
A September 1996 VA examination report noted that the veteran 
complained of sweating of the hands and numbness in the 
fingertips.  Medical history included losing a major portion 
of the right lateral ear and part of the nose in 1988 
secondary to skin cancer.  Skin cancers were also removed 
from the back and scalp.

The examiner noted a VA missive which indicated that 
residuals of severe cold damage could result in cancers, in 
particular cancers of the ear.  Clinical Programs Information 
Letter from Robert H. Roswell, M.D., VA Associate Deputy 
Chief Medical Director for Clinical Programs, to various VA 
personnel (Nov. 2, 1992).  The letter specifies that late 
sequelae of cold injuries include "skin cancers in scars".  
The examiner's diagnosis included "possibly residuals of 
frostbite especially face and ears."

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in service.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  However, a current disability 
must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  

The RO decision on appeal determined that the veteran's claim 
was not well grounded.  The Board of Veterans' Appeals 
(Board) disagrees.  In any case where a veteran was engaged 
in combat with the enemy during a period of war, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by said service such satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

Based on the appellant's service record noted above, the 
Board deems that the veteran is a combat veteran and that 
38 U.S.C.A. § 1154(b) applies in this case.  The veteran had 
frostbite in service as a result of his combat experiences.  
In § 1154 cases, "[t]he veteran must then generally 
establish that his claim is well grounded by medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events."  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  There is competent medical 
evidence, in particular the September 1996 VA examination 
report, that the veteran has "possibly residuals of 
frostbite especially face and ears."  This statement 
satisfies the requirements of a current disability as a 
result of his frostbite of the feet in service and a nexus 
between such a current disability and his period of service.

In light of the Board's finding that the veteran's claim for 
service connection for residuals of frostbite is well-
grounded, the veteran's entitlement to service connection is 
to be determined following a merits adjudication by the RO.

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate the claim on 
the merits, considering all of the 
evidence.  The RO must assist the 
claimant in "developing the facts 
pertinent to" his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In the event that 
the RO's decision remains adverse to the 
veteran, it should provide him and his 
representative with a comprehensive 
Supplemental Statement of the Case.

Following completion of the above action, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant until he 
receives further notice.

The purpose of this REMAND is to provide any additional 
development and to ensure the appellant is afforded due 
process of law.  The Board intimates no opinion as to the 
final outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



